UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1130



KAMIL A. MESAYS,

                                              Plaintiff - Appellant,

          versus


HOME DEPOT, GERMANTOWN,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-64)


Submitted:   May 26, 2004                     Decided:   July 6, 2004


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kamil A. Mesays, Appellant Pro Se. Paul Eugene Mirengoff, Joyce
Elaine Taber, Michele Harrington Murphy, AKIN, GUMP, STRAUSS, HAUER
& FELD, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kamil   A.   Mesays   appeals   the   district   court’s   order

denying his motion for summary judgment and granting Defendant’s

motion for summary judgment in Mesays’ employment discrimination

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Mesays v. Home Depot, No. CA-03-64 (D. Md. Jan. 20, 2004).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -